Citation Nr: 0125868	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  00-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis, right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
October 1990, verified.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which continued a 20 percent rating for 
postoperative residuals of a right knee injury including 
degenerative joint disease.  During the course of this 
appeal, the RO, in February 2001, determined that the 
degenerative joint disease of the right knee should be 
assigned a separate rating from the other postoperative 
residuals of the veteran's right knee injury and a separate 
10 percent disability evaluation was assigned effective from 
April 19, 2000, the date of a VA examination.  The Board 
notes that in the June 1997 rating decision that established 
service connection for the postoperative residuals of an 
injury to the right knee, degenerative joint disease was 
included as a residual.  

Although the Board notes that the veteran's claims file does 
not contain a VA Form 9 (substantive appeal), the veteran 
testified at his November 2000 hearing that he intended the 
hearing transcript to serve as a record of his substantive 
appeal.  

The claims file contains a report of contact with the 
veteran's service organization, dated October 2001, in which 
the service organization representative indicated that the 
veteran wished to withdraw his appeal.  The RO, in an October 
2001 report of contact apparently discussed the need for the 
veteran to submit a written request for withdrawal.  However, 
it was noted that the RO had afforded the veteran ample time 
to withdraw his appeal in writing, and that since he had not 
done so, his file was to be forwarded to the veteran's local 
representative.  The Board notes, further, that as the record 
contains no subsequently received written withdrawal from the 
veteran as required by 38 C.F.R. § 20.204 (2000), the Board 
will proceed with consideration of the appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected right knee disability is 
manifested by subjective complaints of pain on motion, 
weakness, stiffness, swelling, and instability; objective 
findings of degenerative joint disease, a normal gait with no 
functional limitations on standing and walking, no 
subluxation, no dislocation, range of motion measured at 120 
degrees active flexion, 138 passive flexion, and minus 10 
degrees extension, painful motion noted at 112 degrees 
flexion, pain on repeated use, and no edema, but some 
effusion and generalized tenderness and evidence of synovial 
osteochondromatosis.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
postoperative residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5257 (2001).

2. The criteria for a rating of 20 percent for degenerative 
arthritis, right knee, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Code 5010, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his service-connected right knee 
disability is of greater severity than reflected by the 
current ratings.  Specifically, the veteran asserts that his 
right knee causes him constant pain and is unstable.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  This law and its implementing regulations set 
forth, in pertinent part, requirements for assisting a 
claimant in developing the facts pertinent to his or her 
claim.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file.  The RO informed the veteran of the reasons for 
denying his claim for an increased rating for postoperative 
residuals of a right knee injury, as well as the evidence 
necessary to substantiate it.  Similarly, the RO informed the 
veteran of the reasons for assigning a separate 10 percent 
rating for degenerative arthritis, right knee.  The RO 
provided the veteran with copies of the rating decisions, the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) concerning the evaluation of his disabilities and 
the rating criteria.  The veteran presented personal 
testimony at a hearing before the RO Hearing Officer, 
conducted in November 2000.  All relevant and available 
medical treatment records were obtained and the veteran was 
provided a VA medical examination in April 2000.  The Board 
is unaware of any additional outstanding records pertaining 
to these issues.  Under the circumstances, the Board finds 
that the duty to assist has been satisfied, and no useful 
purpose would be served by remanding this case to the RO for 
additional development.  As such, the Board will proceed with 
appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In a 
June 1997 rating decision, the veteran was granted service 
connection for postoperative residuals of a right knee injury 
including degenerative joint disease, and received a 10 
percent rating dating from March 1997, the date of the 
original claim.  In December 1997, the veteran filed a claim 
for an increased rating for his service-connected 
postoperative residuals of a right knee injury.  In a May 
1998 rating decision, the RO increased the rating assigned 
the veteran's right knee to 20 percent, effective December 
1997.  In July 1998, the veteran underwent surgery on his 
right knee, and in August 1998, he filed a claim for an 
increased rating of his postoperative residuals of a right 
knee injury.  In September 1998, the RO awarded a temporary 
100 percent rating from July 1998 to September 1998, and 
continued a 20 percent rating after September 1998.  The RO 
again denied a claim for increase in a January 1999 rating 
decision.  

In April 2000, the veteran completed a routine future 
examination; he also filed a claim for increase that same 
month.  In a May 2000 rating decision, the RO continued the 
20 percent rating.  The veteran disagreed with the May 2000 
rating decision, and initiated this appeal.  Essentially, the 
veteran maintains that the 20 percent rating does not 
accurately reflect the level of impairment of his right knee.  

In February 2001, subsequent to the initiation of this appeal 
and after the receipt of additional evidence, the RO issued a 
supplemental statement of the case (SSOC), continuing the 20 
percent rating for postoperative residuals of a right knee 
injury.  At that time, the RO also issued a Decision Review 
Officer Decision in which it was determined that a separate 
10 percent rating was in order for degenerative joint disease 
of the right knee, effective from April 2000, the date of the 
VA routine future examination.  

The May 2000 and February 2001 rating decisions, the August 
2000 SOC following the veteran's notice of disagreement and 
the February 2001 SSOC each noted that all of the veteran's 
records were considered including VA treatment reports and an 
April 2000 VA examination.  The veteran is presently assigned 
a 20 percent rating for postoperative residuals of a right 
knee injury, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, under which a 20 percent rating is assigned for 
moderate manifestations of recurrent subluxation and lateral 
instability.  A 30 percent rating is assigned for severe 
manifestations of recurrent subluxation and lateral 
instability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that Diagnostic Code 5257 (recurrent 
subluxation or lateral instability) is not predicated upon 
loss of motion, and thus, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board also notes under 38 C.F.R. § 4.71a, Diagnostic Code 
5260, a noncompensable rating is warranted if flexion of the 
leg is limited to 60 degrees; a 10 percent rating is 
warranted if flexion is limited to 45 degrees; a 20 percent 
rating is warranted if flexion is limited to 30 degrees, and 
a 30 percent rating is warranted if flexion is limited to 15 
degrees.  See 38 C.F.R. § 4.71a.  Similarly, under Diagnostic 
Code 5261, a noncompensable rating is warranted if extension 
of the leg is limited to 5 degrees; a 10 percent rating is 
warranted if extension is limited to 10 degrees; a 20 percent 
rating is warranted if extension is limited to 15 degrees; a 
30 percent rating is warranted if extension is limited to 20 
degrees; a 40 percent rating is warranted if extension is 
limited to 30 degrees, and a 50 percent rating is warranted 
if extension is limited to 45 degrees.  Id.

The veteran is also presently assigned a 10 percent rating 
for degenerative arthritis, right knee, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (arthritis due to trauma), 
which is rated in accordance with Diagnostic Code 5003 
(arthritis degenerative).  Under that diagnostic code, 
symptoms are primarily rated as to limitation of range of 
motion.  In the absence of compensable loss of range of 
motion, a 10 percent rating is assigned for manifestations 
with x-ray evidence of involvement of 2 or more major joints 
or more minor joint groups.  A 20 percent rating is available 
for manifestations with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

Reviewing the more recent evidence of record reveals the 
following.  Outpatient and inpatient treatment records from 
March 1997 to November 1998 show that the veteran underwent 
an examination of his knee in March 1997.  At that time the 
veteran complained of increasing knee pain, swelling and 
instability since his in-service arthroscopy and removal of 
damaged cartilage.  Objective findings show very notable 
atrophy of the quadriceps of the right leg and visible 
apprehension to testing and manipulation.  The knee was noted 
to have full range of motion with good strength.  It was 
stable on varus and valgus stress and had a negative result 
on McMurray's testing.  X-rays were interpreted to show 
degenerative joint disease and a possible intra-articular 
body.  An MRI was interpreted to reveal a lateral meniscus 
tear; medial meniscus degeneration; anterior cruciate 
ligament not visible, consistent with complete tear; and 
evidence of grade IV chondromalacia of the lateral 
patellofemoral facet cartilage, with subchondral cyst 
formation.

These records further show that the veteran underwent a right 
knee diagnostic arthroscopy with partial lateral 
meniscectomy, partial medial meniscectomy and removal of 
loose body in December 1997.  At that time, the veteran 
complained of instability and catching or locking in his 
right knee.  X-rays were interpreted to show no significant 
joint space narrowing; no joint effusion; and two calcified 
densities lying posterior to the right knee, consistent with 
synovial osteochondromas.  Evaluation revealed no loose 
bodies of the suprapatellar pouch; a posterior horn and 
cleavage tear of the lateral compartment; and there was a 
small tear in the posteromedial aspect of the medial 
meniscus.  A February 1998 follow-up report shows improvement 
of the right knee, but with continued complaints of 
instability; no locking was noted.  A July 1998 x-ray was 
interpreted to show previously visualized loose body removed, 
with a single loose body, medially placed, remaining.  

In July 1998, the veteran underwent a right anterior cruciate 
ligament reconstruction.  In an August 1998 outpatient visit, 
the veteran complained of unbearable pain in his right knee, 
and of swelling.  The examiner noted that the skin was tender 
and there was some redness and swelling.  In an October 1998 
rehabilitation assessment, the examiner stated that the 
veteran was satisfied with the stability of the knee and that 
the pain and swelling had pretty much resolved, but that the 
veteran was concerned about the strength and size of the 
quadriceps muscle.  The examiner noted that the veteran was a 
few degrees short of full extension on the right leg.  He 
could not fully flex from heel to buttock, but was able to 
perform a single leg partial squat.  He was stated to be 
ambulatory with no limp or deficit.  The anterior cruciate 
ligament graft was stated to be stable with a very tight 
anterior drawer sign.  The examiner's conclusion was that the 
veteran was doing well and needed almost nothing but 
strengthening.  In a November 1998 rehabilitation report, the 
veteran was noted to be well recovered and ambulatory with a 
normal gait.  His knee was noted to have full extension and 
was stable, but there is also a notation that there was an 
extension lag of 30 degrees.  Mild atrophy of the quadriceps 
was noted.

The report of a VA examination conducted in April 2000 
reflects complaints of pain on motion and during ambulation 
rated at 6-8 out of 10, with no flare-ups; weakness; 
stiffness; swelling; instability; and occasional buckling or 
giving way, most recently in April 2000.  The veteran noted 
that at that time, his job required recurrent flexion and 
extension of his right leg, which caused pain.  Findings 
include range of motion measured at 120 degrees active, 138 
degrees passive, and minus 10 degrees full extension; pain 
was noted between 112 degrees and 130 degrees of flexion; no 
edema; no subluxation; and no dislocation; but some effusion 
and generalized tenderness were noted; as well as guarding 
and apprehension on movement.  A normal gait was noted with 
no functional limitations on standing and walking.  The 
examiner noted that an attempt was made to examine the knee 
regarding stability, but due to guarding and pain, the 
veteran was unable to cooperate fully in this part of the 
examination.  X-ray reports reveal degenerative joint disease 
of the right knee with joint effusion, and synovial 
osteochondromatosis.  The examiner diagnosed degenerative 
joint disease of the right knee with joint effusion and 
synovial osteochondromatosis.  

In November 2000, the veteran appeared before the RO hearing 
officer and gave testimony.  The veteran stated that his pain 
was constant and affected his ability to sit, stand, work 
out, and interact with his family.  He also testified that 
his knee "pops out" on him.  The veteran said he had a 
constant level of pain, even with inactivity, but that 
activities such as walking would cause his pain level to 
increase.  The veteran stated that he wore a brace on his 
knee that was prescribed by the VA, and that he took 
analgesics for pain.  The veteran stated that he was not 
working at the time of the hearing, and had not worked since 
earlier in 2000.  The veteran stated that his last job 
required him to operate a stitching machine with his foot, 
and this aggravated the pain.  The veteran testified that his 
knee was getting worse, and that he is unemployable.  The 
veteran's friend testified that she had known the veteran for 
six months, and that the veteran experienced pain in his 
knee, that he was unable to walk very far, and that his knee 
was swollen in the morning.

I.  Residuals of a Right Knee Injury

In view of the evidence presented, the Board finds that the 
veteran's postoperative residuals of a right knee injury is 
properly rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257 (knee, other impairment of), under which a 20 percent 
rating is assigned for manifestations of recurrent 
subluxation and instability characterized as moderate.  The 
evidence shows that the veteran's symptomatology consists of 
complaints of pain, weakness, stiffness, swelling, and 
instability; and findings of effusion, and tenderness, but a 
normal gait, no edema, no subluxation, and no dislocation. 

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 30 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (knee, 
other impairment of).  In March 1997, there was good strength 
in the knee, and it was assessed to be stable on varus and 
valgus stress testing.  While it is clear that the veteran 
has, just prior to the appeal period in question, undergone 
anterior cruciate ligament reconstruction surgery, in an 
October 1998 rehabilitation assessment following surgery, the 
examiner noted that the veteran was satisfied with the 
stability of the knee.  After examination, the examiner found 
that the veteran was doing well and that the only treatment 
noted to be necessary was that of strengthening.  Although on 
VA examination in April 2000, the examiner was unable to 
adequately assess the stability of the veteran's knee due to 
guarding and pain, no subluxation was noted. Further, 
although the veteran complained of some instability in the 
report of the April 2000 VA examination, the findings of that 
examination show that the veteran was able to walk with a 
normal gait and with no functional limitations on standing 
and walking.  Upon consideration of this evidence, the Board 
finds that the veteran's symptomatology as demonstrated on VA 
treatment records and on the April 2000 VA examination most 
closely approximates the criteria for the currently assigned 
20 percent rating under DC 5257, and a higher evaluation is 
not warranted.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.   However, the Board finds insufficient 
medical evidence of the stated conditions to warrant a 
compensable rating under Diagnostic Code 5256 (knee, 
ankylosis of), or Diagnostic Code 5262 (tibia and fibula, 
impairment of).

II. Degenerative Arthritis - Right Knee

As noted above, degenerative arthritis of the knee, under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. (Diagnostic Code 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is for application for 
each such major joint or group of joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
to be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  Assignment of a 20 percent evaluation is 
contemplated where there is X-ray evidence of involvement of 
two or more major joints or two or

The evidence shows that the veteran's pertinent 
symptomatology consists of limitation of extension of the 
right leg to 10 degrees, and limitation of flexion of the 
right leg to 120 degrees; a normal gait; no edema; no 
subluxation or dislocation; but effusion and pain on motion 
past 112 degrees flexion.

There is sufficient evidence of record to rate the veteran's 
postoperative residuals of a right knee injury under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (leg, limitation of 
flexion of).  However, with the veteran's measured range of 
motion on flexion of 120 degrees active, and 138 passive, the 
veteran would receive a noncompensable rating under this 
diagnostic code.  Even when painful motion is considered, the 
limit of 112 degrees before the onset of pain would warrant 
only a noncompensable rating.  Similarly, there is sufficient 
evidence to rate the veteran's postoperative residuals of a 
right knee injury under Diagnostic Code 5261 (leg, limitation 
of extension of).  The veteran's limitation of motion on 
extension, on the most recent examination was minus 10 
degrees, which would warrant only a 10 percent rating under 
this diagnostic code.  The Board must, however, consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 in evaluating the 
veteran's service-connected right knee disorder under the 
provisions of Diagnostic Codes 5260 and 5261.  In this 
regard, the Board does find that a higher evaluation would be 
warranted.  The Board observes that during the pendency of 
this appeal, the veteran has consistently complained of a 
painful knee as well as weakness.  Although on most recent 
examination, there were no noted periods of flare-ups, the 
examiner also noted that the veteran's employment at the time 
involved recurrent flexion and extension of the right leg 
that caused pain on repeated use.  Further, he noted that he 
was unable to determine the extent, if any, to which range of 
motion or joint function was additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  He did, however, note pain on 
flexion and effusion and generalized tenderness in the knee 
joint as well as guarding on movement and apprehension.  With 
consideration of this findings and the factors set forth in 
38 C.F.R. §§ 4.40 and 4.45, the Board finds that, with the 
resolution of reasonable doubt in the veteran's favor, the 
veteran's symptomatology as demonstrated by the medical 
evidence most closely approximates the criteria for a 20 
percent evaluation for the veteran's degenerative joint 
disease of the right knee.  See 38 C.F.R. § 4.7.  As the 
Board has resolved doubt in the veteran's favor in assigning 
the 20 percent evaluation for this aspect of the veteran's 
right knee disability, the Board does not find that an 
evaluation in excess of 20 percent is in order.

III. Conclusion

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's 
postoperative residuals of a right knee injury and his 
degenerative arthritis of the right knee.  The Board has 
considered the veteran's complaints, the current clinical 
manifestations of the disabilities and their effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  The Board concludes that, at 
present, the evidence more nearly approximates the criteria 
for the currently assigned 20 percent rating for 
postoperative residuals of a right knee injury, and warrants 
the assignment of a 20 percent rating for degenerative 
arthritis, right knee.  See 38 C.F.R. § 4.7.  The Board has 
resolved reasonable doubt in the veteran's favor as it 
relates to his claim for an increased rating for degenerative 
joint disease of the right knee, and finds that, as the 
preponderance of the evidence is against the claim for an 
increased evaluation for the other residuals of the veteran's 
right knee injury, the benefit of the doubt doctrine is not 
applicable, and that increased rating claim must be denied.  
See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on his 
employment, the evidence does not reflect that the veteran's 
service-connected postoperative residuals of a right knee 
injury or his degenerative arthritis, right knee have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluations), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  While testimony was elicited at a 
November 2000 hearing to the effect that the veteran was 
unemployable because of his service-connected right knee 
disorder, the Board notes that the symptomatology as 
demonstrated in the objective medical evidence of record does 
not show a disability to a degree so as to result in marked 
interference with employment.  While the Board acknowledges 
that the veteran does have significant degree of impairment 
due to his service-connected right knee disability, the Board 
also notes that the demonstrated symptomatology is clearly 
contemplated by the regular schedular standards as set forth 
above.  Further, the Board observes that the veteran has not, 
as of this date, appealed the February 2001 denial of a total 
disability rating based on individual unemployability due to 
service-connected disability.  Based on the foregoing, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 20 percent for 
postoperative residuals of a right knee injury, is denied.

The schedular criteria having been met, the claim for 
entitlement to a 20 percent disability rating for 
degenerative arthritis, right knee, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


